 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Email addresses: nancy@farsadlaw.com;
 6   farsadlaw1@gmail.com

 7   Attorneys for Plaintiff
     RAJANI KOLLI
 8

 9                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
10                                SAN JOSE DIVISION
                                           )
11   In re:                                ) Case No. 20-51735 SLJ
                                           ) Chapter 11
12   VIKRAM SRINIVASAN,                    )
                                           )
13                                         ) AP Case No. 21-05007
     Debtor,                               )
14                                         ) PLAINTIFF’S REQUEST FOR ENTRY
                                           )
     _____________________________________ ) OF ORDER BY DEFAULT;
15                                           CERTIFICATE OF SERVICE
                                           )
16                                         )
     RAJANI KOLLI,                         ) Judge: Hon. Stephen L. Johnson
17                                         )
                                           )
18
              Plaintiff,                   )
                                           )
19                                         )
     v.                                    )
20                                         )
                                           )
21   VIKRAM SRINIVASAN,                    )
                                           )
22                                         )
             Defendant.                    )
23

24
            TO THE CLERK OF THE COURT: Comes now the Plaintiff in the above
25
     referenced case, Rajani Kolli, by and through his counsel, Farsad Law Office, P.C., and hereby
26
     requests that the Clerk enter the default of the Defendant named herein (VIKRAM
27
     SRINVASAN) regarding the Plaintiff’s ADVERSARY COMPLAINT FOR
28




                   Plaintiff’s Request for Entry of Order by Default; Certificate of Service - 1
     Case: 21-05007         Doc# 7       Filed: 05/07/21         Entered: 05/07/21 11:09:04        Page 1 of 6
 1   NONDISCHARGEABILITY OF DEBT PURSUANT TO 11 U.S.C. §§ 523(A)(2), (A)(4),
 2   AND (A)(6) (the “Complaint”) (Dkt. No. #1).
 3

 4                    A. REQUEST FOR ENTRY OF DEFAULT BY PLAINTIFF
 5      1. On March 22, 2021, a summons was issued in this case.
 6      2. On March 22, 2021, the summons and Complaint were properly and timely served on
 7   VIKRAM SRINIVASAN, Defendant in this adversary proceeding.
 8      3. Service on said Defendant was made within 7 days of the date that the Summons was
 9   issued. The Defendant so served was required to file an answer or other responsive pleading to
10   said complaint or a motion pursuant to Federal Rule of Bankruptcy Procedure 7012 on or
11   before April 21, 2021.
12      4. The Defendant so served did not file an answer, a motion, or other responsive pleading
13   by that date, or by the date set in an extension of time, if any.
14

15                       B. DECLARATION OF PROPER PROOF OF SERVICE
16      5. The Defendant is an individual. Service was effected in compliance with Fed. R. Bankr.
17   P. 7004 (b)(1). (See Docket No. 6.)
18

19
     C. DECLARATION REGARDING AGE AND COMPETENCY OF DEFENDANT ALONG
20                WITH DECLARATION RE NONMILITARY STATUS

21

22      6. The Defendant is not an infant or incompetent person and the Defendant named in this

23   request is not entitled to the benefits of the Service-members Civil Relief Act of 2003. (50

24   App. U.S.C.A. 501 et seq.)

25

26      7. Accordingly, for all of the reasons stated above, I request that the default be entered

27   against the Defendant named herein.

28




                   Plaintiff’s Request for Entry of Order by Default; Certificate of Service - 2
     Case: 21-05007         Doc# 7       Filed: 05/07/21         Entered: 05/07/21 11:09:04        Page 2 of 6
 1   I declare under penalty of perjury that the foregoing is true and correct.
 2   Executed on May 6, 2021, at San Jose, California.
 3
     Respectfully submitted,
 4
     FARSAD LAW OFFICE, P.C.
 5
     /s/ Arasto Farsad
 6
     Arasto Farsad, Esq.
 7   Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                   Plaintiff’s Request for Entry of Order by Default; Certificate of Service - 3
     Case: 21-05007         Doc# 7       Filed: 05/07/21         Entered: 05/07/21 11:09:04        Page 3 of 6
 1

 2                                      CERTIFICATE OF SERVICE

 3           I am at least 18 years of age. My business address is Farsad Law Office, P.C., 1625 The
     Alameda, Suite 525, San Jose, CA 95126. On May 6, 2021, I served the following interested
 4
     parties with the document described as follows:
 5
          1.  PLAINTIFF’S REQUEST FOR ENTRY OF ORDER BY DEFAULT; AND
 6   CERTIFICATE OF SERVICE
 7
     BY USPS FIRST CLASS MAIL: by placing true copies thereof in sealed envelopes with
 8   postage fully prepaid in the United States mail from San Jose, California, to all parties on the
     attached creditor court matrix / service list as well as the addressees listed below:
 9
     Mr. Vikram Srinivasan                                        Mr. Geoff Wiggs, Esq.
10
     440 Dixon Landing Road G201                                  Law Offices of Geoff Wiggs
11   Milpitas, CA 95035                                           1900 South Norfolk St. #350
                                                                  San Mateo, CA 94403-1171
12

13
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
14   document(s) by means of electronic transmission of the Notice of Electronic Filing through the
     Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
15   users: All CM/ECF registered participants in this case.
16
     Executed on May 6, 2021, at San Jose, California.
17
     I declare under penalty of perjury that the above statements are true and correct.
18
     FARSAD LAW OFFICE, P.C.
19   /s/ Arasto Farsad
     Arasto Farsad
20

21

22

23

24

25

26

27

28




                   Plaintiff’s Request for Entry of Order by Default; Certificate of Service - 4
     Case: 21-05007         Doc# 7       Filed: 05/07/21         Entered: 05/07/21 11:09:04        Page 4 of 6
Label Matrix for local noticing                      Equity Residential Management, LLC                   Synchrony Bank
0971-5                                               440 Dixon Landing Rd                                 c/o PRA Receivables Management, LLC
Case 20-51735                                        Milpitas, CA 95035-3028                              P.O. Box 41021
California Northern Bankruptcy Court                                                                      Norfolk, VA 23541-1021
San Jose
Thu May 6 17:16:14 PDT 2021
Wedgewood, LLC                                       U.S. Bankruptcy Court                                AARON E. DE LEEST
Wedgewoo                                             280 South First Street                               DANNING, GILL, ISRAEL & KRASNOFF, LLP
2015 Manhattan Beach Blvd.                           Room 3035                                            1901 Avenue of the Stars, Suite 450
Ste. 100                                             San Jose, CA 95113-3099                              Los Angeles, California 90067-6006
Redondo Beach, CA 90278-1230

Civic Financial                                      Civic Real Estate Holdings III, LLC                  Franchise Tax Board
2015 Manhattan Beach Blvd                            C/O SUMMIT LEGAL PC                                  PO BOX 942867
Redondo Beach, CA 90278-1226                         2015 Manhattan Beach Blvd., Ste. 111                 Sacramento, CA 94267-0001
                                                     Redondo Beach, CA 90278-1230


(p)INTERNAL REVENUE SERVICE                          Mitali Parmar                                        Mitali Parmar
CENTRALIZED INSOLVENCY OPERATIONS                    34378 Torrington Court                               c/o Lubna K. Jahangiri, Esq.
PO BOX 7346                                          Fremont, CA 94555-2340                               Jahangiri Law Group, APC
PHILADELPHIA PA 19101-7346                                                                                210 Porter Drive, Suite 230
                                                                                                          San Ramon, CA 94583-1588

Office of the U.S. Trustee / SJ                      Pramukh Financial Services                           Rajani Kolli
U.S. Federal Bldg.                                   100 Spectrum Center Drive                            c/o Farsad Law Office, P.C.
280 S 1st St. #268                                   Suite 600                                            1625 The Alameda, Suite 525
San Jose, CA 95113-3004                              Irvine, CA 92618-4969                                San Jose, CA 95126-2224


Shulman Bastian Friedman & Bui LLP                   UNITED STATES TRUSTEE                                United States Trustee
100 Spectrum Center Drive                            450 GOLDEN GATE AVE.                                 US Department of Justice
Suite 600                                            5TH FLOOR, STE. #05-0153                             950 Pennsylvania Ave, NW
Irvine, CA 92618-4969                                SAN FRANCISCO, CA 94102-3661                         Washington, DC 20530-0009


Amelia Valenzuela                                    Elaine Yang                                          Geoff Wiggs
WEDGEWOOD                                            Summit Legal PC                                      Law Offices of Geoff Wiggs
Office of the General Counsel                        2015 Manhattan Beach Blvd.                           1900 South Norfolk St. #350
2015 Manhattan Beach Blvd., Suite 100                Ste. 100                                             San Mateo, CA 94403-1171
Redondo Beach, CA 90278-1230                         Ste. 100
                                                     Redondo Beach, CA 90278-1230
Vikram Srinivasan                                    Wayne M Greenwald
440 Dixon Landing Road G201                          Wayne Greenwald, P.C.
Milpitas, CA 95035-2201                              475 Park Avenue S., 18th Fl
                                                     New York, NY 10016-6901




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
Centralized Insolvency Operation
PO Box 21126
Philadelphia, PA 19114-0326
                Case: 21-05007           Doc# 7       Filed: 05/07/21          Entered: 05/07/21 11:09:04            Page 5 of 6
                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (d)Synchrony Bank                                    (u)Vinod Nichani
                                                      c/o PRA Receivables Management, LLC
                                                      PO Box 41021
                                                      Norfolk VA 23541-1021


(d)Wayne M Greenwald                                  End of Label Matrix
Wayne Greenwald, P.C.                                 Mailable recipients    22
475 Park Avenue S., 18th Fl                           Bypassed recipients     4
New York, NY 10016-6901                               Total                  26




                  Case: 21-05007          Doc# 7       Filed: 05/07/21        Entered: 05/07/21 11:09:04              Page 6 of 6
